Title: From George Washington to Battaile Muse, 18 January 1789
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon 18th Jany 1789.

I have reed your letter of the 19th Ulto and, <in com>pliance with your request, have taken, from Colo. Fairfax’s <ledger a> Copy of Colo. Warner Washington’s Acct which is here enclos<ed. There is no> Acct in his Book with Mr Lee—neither father nor <Son>.
 I am very sorry that indisposition<, or any other cau>se should have prevented you from coming down <at the time> you proposed; for it is my earnest wish and <desire> to have the Acct of my Lands &c. which are under your care <brought> into a degree of regularity that will enable me to see upon <what> footing they stand, and what my expectations from that quarter may be. It is so long since this request was first <m>ade to you—it has been so often repeated—and the time which would <be required to do it> is so trifling, that it would even justify <a suspicion that> this delay arose from some cause which ought not to exist; However, I trust that a speedy compliance with my repeated requests in this particular will place the matter in such a situation as to make it perfectly satisfactory to us both.
 The immediate payment of such rents <as are> due to me would be essentially serviceable at this time <and I doubt n>ot, therefore, but you will use your utmost end<eavours to c>ollect them as soon as possible. I am, Sir, Yr most Obedt Servt

Go: Washington

